EXAMINER’S AMENDMENT

I.	Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 3/11/2022 is acknowledged. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2022.

II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Lea E. Westman on 3/16/2022.
The application has been amended as follows: 

1. 	(Currently Amended) A system comprising:
a surgical arm having a distal end opposite a proximal end;
a retractor, connected to the surgical arm on or near the distal end, configured to apply a force to a portion of patient anatomy;
a force sensor mounted on the surgical arm between the retractor and the proximal end, the force sensor configured to output a voltage indicating force on the retractor via movement of the portion of patient anatomy; and
a magnetorheological fluid actuator for actuating the surgical arm, the actuator configured to adjust the surgical arm according to the received voltage to cause the retractor to maintain a constant retraction force on the portion of patient anatomy; and 
a control device in communication with the surgical arm and operable to transmit a signal to alter the amount of force applied by the retractor.

9. 	(Canceled) 

III.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Schlosser et al. (WO 2016/160272) discloses a system involving a manually adjustable surgical support (e.g. Fig. 2), a surgical arm (e.g. 7), and a fluid actuator (e.g. 21), but fails to disclose at least a magnetorheological fluid actuator, a surgical arm, a retractor, wherein the magnetorheological fluid actuator configured to adjust the surgical arm according to received voltage to cause the retractor to maintain a constant retraction force on a portion of patient anatomy, a controller, and a force sensor, as configured and claimed. There would have been no obvious reason(s) to modify the Schlosser et al. system to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modification(s) would have likely rendered the Schlosser et al. system incapable of continuing to operate/behave in the particular manner set forth within the Schlosser et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. In another exemplary prior art reference, Smith, Jr. et al. (US 2002/0113424) discloses a system involving a controller (e.g. 92) and chambers (e.g. 39a, 39B) comprising magnetorheological fluid (e.g. para. [0036]), but fails to disclose at least a surgical arm, a retractor, and a magnetorheological fluid actuator configured to adjust the surgical arm according to received voltage to cause the retractor to maintain a constant retraction force on a portion of 

IV.	This application is in condition for allowance except for the presence of claims 10-20 directed to inventions non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775